--------------------------------------------------------------------------------


 

 

MANAGEMENT SERVICES AGREEMENT

 

Dated as of August 9, 2006

 

between

 

RAFT RIVER ENERGY I LLC

 

and

 

U.S. GEOTHERMAL SERVICES, LLC

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
AND FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page ARTICLE I AGREEMENT AND DEFINITIONS 2   SECTION 1.1 Agreement. 2  
SECTION 1.2 Definitions 2 ARTICLE II SERVICES 8   SECTION 2.1 Appointment 8  
SECTION 2.2 Services. 8   SECTION 2.3 Personnel. 10   SECTION 2.4 Standards for
Performance of Services. 11   SECTION 2.5 Authority of Operator 11   SECTION 2.6
General Limitations 11 ARTICLE III ITEMS TO BE FURNISHED BY OWNER 12   SECTION
3.1 Access 12   SECTION 3.2 Manuals and Drawings 13   SECTION 3.3 Cooperation.
13 ARTICLE IV REPORTING AND INSPECTION 13   SECTION 4.1 Accounts and Reports 13
  SECTION 4.2 Inspections 14   SECTION 4.3 Books and Records 14 ARTICLE V BUDGET
14   SECTION 5.1 Initial Budget 14   SECTION 5.2 Annual O&M Budget Process 15
ARTICLE VI COMPENSATION AND REIMBURSEMENT 16   SECTION 6.1 Management Fee. 16  
SECTION 6.2 Reimbursement of O&M Costs 17   SECTION 6.3 Year-End Adjustments to
Management Fee. 17   SECTION 6.4 Ledger Amounts 19   SECTION 6.5 Manner and Time
of Payment 19   SECTION 6.6 Accounting and Audit Right 19 ARTICLE VII COMPLETION
20   SECTION 7.1 Undertakings. 20   SECTION 7.2 Completion Funds. 20 ARTICLE
VIII INSURANCE 20   SECTION 8.1 Liability Insurance to be Provided by Operator
20

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page           SECTION 8.2 Certificates 22   SECTION 8.3 Revisions and
Deductibles. 22   SECTION 8.4 Form and Content 22   SECTION 8.5 Owner May Obtain
Insurance. 22         ARTICLE IX TERM AND TERMINATION 23           SECTION 9.1
Term. 23   SECTION 9.2 Termination by Owner. 23   SECTION 9.3 Termination by
Operator 24   SECTION 9.4 Rights Upon Termination 24   SECTION 9.5 Suspension of
Services 25         ARTICLE X INDEMNIFICATION 25           SECTION 10.1 By
Operator. 25   SECTION 10.2 By Owner. 26   SECTION 10.3 Indemnification Notices.
26   SECTION 10.4 Limitations of Liability. 26         ARTICLE XI EVENT OF FORCE
MAJEURE 27         ARTICLE XII CONFIDENTIALITY 27           SECTION 12.1
Confidential Information 27   SECTION 12.2 Consultation 28   SECTION 12.3 Tax
Treatment and Structure 29   SECTION 12.4 Securities Offering. 29        
ARTICLE XIII MISCELLANEOUS PROVISIONS 29           SECTION 13.1 Representations
and Warranties. 29   SECTION 13.2 Relationship of Parties 30   SECTION 13.3
Amendments 31   SECTION 13.4 No Waiver. 31   SECTION 13.5 Counterparts. 31  
SECTION 13.6 Assignment and Subcontracting 31   SECTION 13.7 Notices 32  
SECTION 13.8 Governing Law 33   SECTION 13.9 Resolution of Disputes. 33  
SECTION 13.10 Survival. 33   SECTION 13.11 Partial Invalidity 34   SECTION 13.12
Documents 34   SECTION 13.13 Not For Benefit of Third Parties 34   SECTION 13.14
Cooperation and Further Assurances. 34   SECTION 13.15 Headings 34

ii

--------------------------------------------------------------------------------


  EXHIBITS     Exhibit A Reimbursable O&M Costs Exhibit B Annual O&M Budget for
Fiscal Year 2006 and Fiscal Year 2007 Exhibit C Pro Forma O&M Budget for Fiscal
Years 2008 to 2028 Exhibit D Map of Site       SCHEDULES     Schedule 6.1
Management Fee Schedule 6.3 Expected Revenues

1

--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

          THIS MANAGEMENT SERVICES AGREEMENT, dated as of August 9, 2006 (the
“Effective Date”), by and between Raft River Energy I LLC, a Delaware limited
liability company (“Owner”), and U.S. Geothermal Services, LLC, a Delaware
limited liability company (“Operator”).

RECITALS

          WHEREAS, Owner will own a power generating facility located at the
Site (as defined herein) (the “Facility”); and

          WHEREAS, Operator Parent and Ormat Nevada, Inc., a Delaware
corporation (“EPC Contractor”), are parties to the EPC Contract (as defined
herein); and

          WHEREAS, Operator Parent will assign its rights and obligations under
the EPC Contract to Owner pursuant to the Transfer Plan (as defined in the LLC
Operating Agreement); and

          WHEREAS, Operator Parent and Idaho Power Company, an Idaho corporation
(“IPCo”), are parties to a Firm Energy Sales Agreement (the “Energy Sales
Agreement”), concerning the sale of electric energy from the Facility to IPCo;
and

          WHEREAS, Operator Parent will assign its rights and obligations under
the Energy Sales Agreement to Owner pursuant to the Transfer Plan (as defined in
the LLC Operating Agreement); and

          WHEREAS, Owner wishes to retain Operator to perform certain services
as more fully described below; and

          WHEREAS, Operator agrees to provide such services on the terms and
conditions set forth in this Agreement; and

          WHEREAS, Operator Parent expects to derive benefit, directly or
indirectly, from Owner’s retention of Operator to provide the services
contemplated herein.

          NOW, THEREFORE, in consideration of the agreements herein contained
and other good and valuable consideration, the parties hereby agree as follows.

1

--------------------------------------------------------------------------------

ARTICLE I

AGREEMENT AND DEFINITIONS

          SECTION 1.1      Agreement.

          The purpose of this Agreement is to define the terms under which
Operator shall provide the Services for Owner. Operator shall perform the
Services hereunder as an independent contractor. Legal title to all property
purchased by Operator under the terms of this Agreement shall pass immediately
to and vest in Owner upon the passage of title from the vendor or supplier
thereof to Operator.

          SECTION 1.2      Definitions.

          Unless otherwise required by the context in which any capitalized term
appears, capitalized terms used in this Agreement shall have the definitions
specified in this Section 1.2. Capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the LLC Operating
Agreement. The singular shall include the plural and the masculine shall include
the feminine and neuter, as the context requires. References to “Articles,”
“Sections,” “Schedules” or “Exhibits” shall be to Articles, Sections, Schedules
or Exhibits of this Agreement, unless otherwise expressly provided. All
references herein to any agreements shall be to such agreement as amended and
supplemented or modified to the date of reference. All references to a
particular entity shall include a reference to such entity’s successors and
permitted assigns. The words “herein,” “hereof” and “hereunder” shall refer to
this Agreement as a whole and not to any particular section or subsection of
this Agreement. “Includes” or “including” shall mean “including without
limitation.”

          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such first Person. The term
“control” (including with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; provided that solely for the purposes of this Agreement, Operator and
its Affiliates (determined as provided above, but excluding Owner) shall not be
considered to be Affiliates of Owner.

          “Agreement” means this Management Services Agreement, including all
Exhibits and Schedules hereto.

          “Annual O&M Budget” means the annual budget of O&M Costs approved by
Owner Management Committee as contemplated by Article V.

          “Applicable Law” means any law, statute, ordinance, rule, regulation
or permit issued by a Governmental Authority, and any ruling, judgment, order,
decree or other requirement having

2

--------------------------------------------------------------------------------

the force of law, including any official interpretation of any of the foregoing,
of or by any Governmental Authority, as in effect from time to time, which is
applicable to either party, its respective properties and businesses or the
transactions contemplated by this Agreement.

          “Bankruptcy” means, with respect to any Person, a situation in which
(i) such Person shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer or
consent seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under the present or
future applicable federal, state or other statute or law relative to bankruptcy,
insolvency, or other relief for debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, conservator or liquidator
of such Person or of all or any substantial part of its properties (the term
“acquiesce” as used in this definition, includes the failure to file a petition
or motion to vacate or discharge any order, judgment or decree within 45 days
after entry of such order, judgment or decree); a court of competent
jurisdiction shall enter an order, judgment or decree approving a petition filed
against such Person seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future federal bankruptcy act, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency, or
other relief for debtors, and such Person shall acquiesce in the entry of such
order, judgment or decree or such order, judgment or decree shall remain
unvacated and unstayed for 45 days from the date of entry thereof, or any
trustee, receiver, conservator or liquidator of such Person or of all or any
substantial part of its property shall be appointed without the consent or
acquiescence of such Person and such appointment shall remain unvacated and
unstayed for 45 days whether or not consecutive; (ii) such Person shall admit in
writing its inability to pay its debts as they mature; (iii) such Person shall
give notice to any Governmental Authority of insolvency or pending insolvency,
or suspension or pending suspension of operations; or (iv) such Person shall
make an assignment for the benefit of creditors or take any other similar action
for the protection or benefit of creditors.

          “Budgeted Amount for Completion” means the aggregate Capital
Contributions of the Members under the LLC Operating Agreement plus any
liquidated damages recovered from any Person under a Construction Contract.

          “Business Day” means any day other that a Saturday, Sunday or any
other day on which banks in the City of New York, New York are required or
authorized by law to be closed.

          “Confidential Information” means (a) any information (oral or written)
furnished by or on behalf of any of the Members concerning it or its owners,
members, partners, officers, directors, employees, agents, representatives,
advisors or Affiliates, or the Company, and (b) any materials prepared in
connection with Meetings of the Members or Meetings of the Directors; provided,
that the term “Confidential Information” shall not include any information that
(i) was already known by or in the possession of the receiving Person prior to
the furnishing of such information by the disclosing Person, (ii) was or is in
the public domain (either prior to or after the furnishing of such document or
information) through no fault of such receiving Person and not in violation of
this Agreement, (iii) was acquired by such receiving Person from another

3

--------------------------------------------------------------------------------

source (if such receiving Person was not aware at the time of such acquisition
that such source was under an obligation of confidentiality with respect to such
information) or (iv) is independently developed by the receiving Person without
use of Confidential Information.

          “Construction Contracts” means the EPC Contract, the Drilling
Contract, the Interconnection Agreement, the Master Services Agreements, the
Pipeline Construction Contract, the Power Line Construction Contract and all
other contracts relevant to the build-out and construction of the Facility.

          “Deferred Amount” has the meaning set forth in Section 6.1(b) .

          “Drilling Contract” means the Daywork Drilling Contract, dated as of
May 25, 2006, by and between the Union Drilling, Inc. and U.S. Geothermal, Inc.
(as may be amended, restated, supplemented, otherwise modified or replaced).

          “Effective Date” has the meaning set forth in the Recitals to this
Agreement.

          “Energy Sales Agreement” means the Firm Energy Sales Agreement, dated
as of December 29, 2004, between Idaho Power Corporation and Owner (as assignee
of Operator Parent) (as may be amended, restated, supplemented, otherwise
modified or replaced).

          “EPC Contract” means that certain Engineering, Procurement and
Construction Contract between Owner (as assignee of Operator Parent) and the EPC
Contractor, dated as of December 5, 2005, relating to the construction and
testing of the Facility (as may be amended, restated, supplemented, otherwise
modified or replaced).

          “EPC Contractor” has the meaning set forth in the Recitals to this
Agreement.

          “Event of Force Majeure” has the meaning set forth in Article X.

          “Expenditure” has the meaning set forth in Section 2.6(c) .

          “Facility” has the meaning set forth in the Recitals to this
Agreement.

          “Facility Documents” means the following documents: this Agreement,
the LLC Operating Agreement, the Construction Contracts, the Energy Sales
Agreement, the Interconnection Agreement, the Master Services Agreements, the
Power Transmission Agreement, the Project Permits, the Site Leases and any other
contracts to which Owner is or becomes party in connection with the Facility or
the Site.

          “Final Completion” means that all construction is completed, the
Facility is fully operational, as certified by an independent engineer’s
certification, the Placed in Service Date has occurred and the conditions to
acceptance of energy set forth in Article IV of the Energy Sales Agreement (or
any replacement thereof) have been satisfied.

4

--------------------------------------------------------------------------------

          “Final Completion Date” is December 31, 2007.

          “Fiscal Quarter” means each Fiscal Quarter of Owner, as determined
pursuant to the LLC Operating Agreement.

          “Fiscal Year” means the Fiscal Year of Owner, as determined pursuant
to the LLC Operating Agreement.

          “Force Majeure” shall mean acts, events or occurrences beyond the
reasonable control of Operator or Owner which delay or otherwise prevent
Operator or Owner from timely performing its respective obligations under this
Agreement (other than an obligation to pay money), including fires; floods;
epidemics; lightning; earthquakes; quarantine; blockade; governmental acts,
orders or injunctions; war; insurrection or civil strife; strikes or labor
disputes; provided that strikes by any labor employed by Operator or any
sub-contractor at the Site, or lockouts or other labor disputes at the Site,
will not constitute force majeure events; sabotage; unusual delays in
transportation; explosion; and any other similar acts, events or occurrences,
but only to the extent such acts, events or occurrences are beyond the
reasonable control of Operator or Owner despite its prudent and diligent efforts
to prevent, avoid, delay or mitigate such acts, events or occurrences. Such
acts, events or occurrences shall not include those that are the result of
willful or negligent actions or inactions of either party.

          “Governmental Approvals” means any authorization, consent, concession,
license, permit, waiver, privilege or approval from, or filing with, or notice
to, or certification from any Governmental Authority.

          “Governmental Authority” means any government of the United States,
any state of the United States or any political subdivision thereof, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any other governmental or
quasi-governmental entity, instrumentality, agency, authority or commission and
any self-regulatory organization or securities exchange in each case, having
jurisdiction or authority over the matter in question.

          “Indemnifiable Expenses” shall mean liabilities, obligations, losses
(excluding loss of anticipated profits), damages, penalties, claims (including
claims involving liability in tort, for strict liability or otherwise), actions,
suits, judgments, costs, expenses and disbursements (including legal fees and
expenses and costs of investigation) of any kind and nature whatsoever.

          “Indemnitee” has the meaning set forth in Section 9.3.

          “Indemnitor” has the meaning set forth in Section 9.3.

          “Interconnection Agreement” means the Interconnection and Wheeling
Agreement, dated as of March 9, 2006, by and between Owner and Raft River Rural
Electric Cooperative, Inc. (as may be amended, restated, supplemented, otherwise
modified or replaced).

5

--------------------------------------------------------------------------------

          “IPCo” has the meaning set forth in the Recitals to this Agreement.

          “Ledger Amount” has the meaning set forth in Section 6.4.

          “LLC Operating Agreement” means the Amended and Restated Operating
Agreement of Owner, dated as of August 9, 2006.

          “Management Fee” has the meaning set forth in Section 6.1(a) .

          “Master Services Agreements” means (i) the Master Service Agreement,
dated as of June 26, 2006, by and among the Company, Baker Hughes Oilfield
Operations, Inc. and Baker Petrolite Corporation, (ii) the Master Service
Agreement, dated as of July 17, 2006, by and between the Company and Weatherford
International, Inc., (iii) any other master services agreement that the Company
may enter into with respect to contracting work, services, supplies and
equipment rental in furtherance of or pertaining to development of the Facility
and (iv) any agreement entered into under a master agreement referred to in
clause (i), (ii) or (iii).

          “Member” and “Members” has the meaning ascribed thereto in the LLC
Operating Agreement.

          “O&M Costs” means all operating and maintenance costs of any type,
kind or nature reasonably incurred by Operator in owning, leasing, operating and
maintaining the Facility.

          “Operating Procedures” means the Operating Procedures delivered by
Operator from time to time pursuant to Section 2.2(a) .

          “Operator Parent” means U.S. Geothermal Inc., an Idaho corporation.

          “Owner” means Raft River Energy I LLC, a Delaware limited liability
company.

          “Owner Management Committee” means the Management Committee of Owner.

          “Operator Parent Guarantee” means that certain secured Guarantee,
dated as of the date hereof, by and between Operator Parent and Owner, pursuant
to which the full and punctual performance by the Operator hereunder, including
the payment of all obligations when due, is guaranteed for the benefit of Owner.

          “Party” means each party to this agreement.

          “Person” means any individual, corporation, company, partnership,
joint venture, trust, Governmental Authority or unincorporated organization.

          “Pipeline Construction Contract” means the Construction Contract,
dated as of May 22, 2006, by and between the Owner and IBI d/b/a Industrial
Builders (as may be amended, restated, supplemented, otherwise modified or
replaced).

6

--------------------------------------------------------------------------------

          “Placed In Service Date” is the date that the Facility is “placed in
service” for Federal income tax purposes under Section 45 of the Code.

          “Power Line Construction Contract” means the Construction Contract for
Well Distribution Lines, dated as of May 16, 2006, by and between the Owner and
Raft River Rural Electric Cooperative, Inc. (as may be amended, restated,
supplemented, otherwise modified or replaced).

          “Prime Rate” shall mean the rate equal to the prime commercial lending
rate publicly published from time to time by the Wall Street Journal. For
purposes of this Agreement, any change in the Prime Rate shall be effective on
the date such change in the Prime Rate is announced.

          “Project” has the meaning set forth in the LLC Operating Agreement.

          “Project Permits” has the meaning set forth in the LLC Operating
Agreement.

          “Proposed Budget” has the meaning set forth in Section 5.2.

          “Renewable Electricity Production Credits” has the meaning set forth
in the LLC Operating Agreement.

          “Second Distribution Period” has the meaning set forth in the LLC
Operating Agreement.

          “Services” has the meaning set forth in Section 2.2.

          “Site” means the project site located in Cassia County, Idaho,
approximately 40 miles southeast of Burley, the county seat. The project site
encompasses 660 acres of fee land divided into two parcels, both located in
Township 15 South Range 26 East, Boise Meridian. The first parcel, which
contains the office complex and three geothermal production wells, is 240 acres
and is located in Sections 22 and 23. The second parcel, 320 acres, is located
in Section 25 and contains one production well and two injection wells. The
company also holds seven additional leases. The first parcel covers 160 acres
and includes the RRGE#2 geothermal production well. The second parcel
encompasses private geothermal rights. This description of the Site is qualified
by reference to the map of the Site attached hereto as Exhibit D.

          “Spare Parts” means the spare parts which a prudent operator would
hold in order to operate the Facility in a good, workmanlike, and commercially
reasonable manner.

          “Semi-Annual Management Fee” has the meaning set forth in Section 6.4.

          “Term” has the meaning set forth in Section 9.1.

7

--------------------------------------------------------------------------------

ARTICLE II

SERVICES

          SECTION 2.1      Appointment.

          Owner hereby appoints and retains to provide the Services during the
term of this Agreement on the terms and conditions set forth in this Agreement.
Operator hereby accepts such appointment and agrees to perform the Services in
accordance with the terms and conditions of this Agreement.

          SECTION 2.2      Services.

          Subject to the LLC Operating Agreement and any limitations or
restrictions adopted by the Owner Management Committee in accordance therewith,
and subject to Sections 2.4 and 2.6, Operator shall perform or cause to be
performed the following development, construction, management, administrative
and other support services in connection with the operation of the Facility and
the day-to-day business of Owner relating to the Facility (collectively, the
“Services”):

(a)      Development and Construction of the Facility. Operator shall be
responsible for managing the development and construction of the Facility in
accordance with all Applicable Laws and overseeing the implementation and
performance of the Construction Contracts.

8

--------------------------------------------------------------------------------

(b)      Operation of the Facility. Operator shall be responsible for operating
and maintaining the Facility in accordance with all Applicable Laws, the LLC
Operating Agreement, the Facility Documents, applicable warranty and insurance
requirements, and prudent industry standards (including all Applicable Laws and
standards relating to safety, the environment and security). As soon as
practicable, and in any event no less than three months prior to the Placed In
Service Date, Operator shall deliver to Owner detailed Operating Procedures that
Operator deems necessary or appropriate to perform its obligations contemplated
by this Section 2.2. Such Operating Procedures shall provide for preventative
and ordinary maintenance of the Facility, inventory control (including an
inventory of Spare Parts) and tracking of equipment history. Owner shall have
the right to approve of any Operating Procedures delivered by Operator, and, if
Owner does not approve such procedures, Owner and Operator shall mutually agree
on a set of Operating Procedures. Subject to Owner’s reasonable approval,
Operator shall prepare and deliver to Owner from time to time any amendment or
modification to the Operating Procedures that Operator may deem necessary in its
performance of its obligations under this Section 2.2. Operator shall comply
with its Operating Procedures. Notwithstanding anything herein to the contrary,
no approval by Owner of, or failure by Owner to object to, any Operating
Procedures shall be deemed to modify, or to waive any nonperformance by Owner
of, any of Owner’s obligations under this Agreement.

(c)      General Management and Administration. Operator shall be responsible
for the day-to-day management and administration of Owner’s business relating to
the Facility.

(d)      Administration of Facility Documents. Operator shall represent Owner
and shall administer and perform, on Owner’s behalf, Owner’s obligations and
responsibilities under and consistent with each of the Facility Documents.
Without limiting the generality of the foregoing, Operator shall be responsible
for giving any notices required from Owner under the Facility Documents, and for
procuring, maintaining and administering claims under any and all insurance
required to be maintained by Owner pursuant to any of the Facility Documents.
Operator shall not represent Owner and shall not administer or perform, on
Owner’s behalf, any corporate, organizational or other such internal matters of
Owner (including with respect to matters identified in Section 4.6(c) of the LLC
Operating Agreement).

(e)      Billing and Collection of Revenues. Operator shall implement and
maintain billing and collection procedures in respect of all accounts receivable
and other amounts due Owner under each of the Facility Documents.

(f)      Bank Accounts and Disbursement of Funds. Operator shall establish and
maintain in the name of Owner one or more bank accounts as may be required or
convenient in the reasonable judgment of Operator in connection with the
business of Owner relating to the Facility. Operator shall not commingle Owner
funds or bank accounts with Operator funds or bank accounts. Operator is
authorized to make disbursements and withdrawals from such accounts in order to
pay all O&M Costs, including any payments required

9

--------------------------------------------------------------------------------

under any of the Facility Documents and any insurance premiums, accountants’
fees and other professional services fees, taxes, license fees, property taxes
or assessments. Operator shall notify Owner of the need to make deposits to and
withdrawals from any such accounts and otherwise inform Owner of disbursements
of funds which need to be approved or authorized from any such accounts.

(g)      Accounting and Documentation. Operator shall provide full bookkeeping
and accounting (including tax accounting) services to Owner and shall, upon
request by Owner, prepare (for signature by Owner) and submit all necessary
accounting and (subject to Section 6.7 of the LLC Operating Agreement) tax
documentation, certifications, filings and notices required to be submitted by
Owner pursuant to the Facility Documents or Applicable Law. Nothing in this
Section 2.2(g) shall give Operator the right to use any accounting firm other
than those indicated in Section 6.5 of the LLC Operating Agreement with respect
to the preparation of audited financial statements and Section 6.7 of the LLC
Operating Agreement with respect to preparation and filing of tax returns.

(h)      Licenses and Permits. Operator shall monitor and maintain compliance
with all required permits, licenses and Governmental Approvals obtained by or
for Owner in connection with the operation of the Facility or otherwise. Where
permits must be obtained, modified or renewed by Owner and such responsibility
cannot been delegated to another Person, Operator shall prepare any application,
filing or notice related thereto, shall cause such materials to be submitted to,
and shall represent Owner in contacts with, the appropriate Governmental
Authority, and shall perform all ministerial or administrative acts necessary
for timely issuance and the continued effectiveness thereof. Copies of all
permits, licenses and Governmental Approvals obtained by or for Owner shall be
maintained by Operator at its offices.

(i)      Public Relations. Operator shall be responsible for all public and
community relations matters of Owner relating to the Facility or the Facility
Documents. For the avoidance of doubt, Operator shall administer all public and
community relations matters in accordance with the provisions of Article XII of
this Agreement.

(j)      Other Assistance. Operator shall provide any other assistance or
services reasonably requested by Owner in connection with the Facility or in
connection with the management or administration of any of the Facility
Documents.

          SECTION 2.3      Personnel.

          Operator shall provide and make available, or cause to be provided and
made available, as necessary, all professional, supervisory, managerial,
administrative and other personnel as are necessary to perform the Services,
which personnel may be employees of Operator, Affiliates of Operator or third
parties, but in no event shall be employees of Owner. Such personnel shall be
qualified and experienced in the duties to which they are assigned. The working
hours, rates of

10

--------------------------------------------------------------------------------

compensation and all other matters relating to the employment of individuals
employed by Operator or its Affiliates in the performance of the Services shall
be determined solely by Operator or its respective Affiliates but shall be
substantially similar to the rates of compensation and other matters for
employees of Operator that perform similar functions for Operator’s own account.

          SECTION 2.4      Standards for Performance of Services.

          Operator shall perform the Services in a prudent and efficient manner,
in accordance with all Applicable Laws, licenses and prudent industry standards,
and in accordance with the applicable terms and conditions of the LLC Operating
Agreement and the Facility Documents. Operator shall incur or authorize costs on
behalf of Owner hereunder only in accordance with requirements of the LLC
Operating Agreement and the Facility Documents.

          SECTION 2.5      Authority of Operator.

          Owner hereby authorizes Operator to do on behalf of Owner, in Owner’s
name, all things which are necessary, proper or desirable to perform the
obligations of Owner under the Facility Documents, subject to any covenant or
other restriction applicable to Owner or Operator under this Agreement, the LLC
Operating Agreement or any Facility Document.

          SECTION 2.6      General Limitations.

          Notwithstanding anything in this Agreement to the contrary, other than
as provided for in the Annual O&M Budget or otherwise approved in writing by
Owner, Operator shall not (and shall not permit any of its employees, agents,
representatives, Affiliates or sub-contractors to):

(a)      Disposition of Assets. sell, lease, pledge, mortgage, encumber, convey,
create any lien on, or make any license, exchange or other transfer or
disposition of any property or assets of Owner (a “Disposition”), including any
property or assets purchased by Operator pursuant hereto; provided that this
clause (a) shall not apply to (i) any sale or similar disposition of any
obsolete asset which is no longer used or useful in the operation of the
Facility or is being replaced in accordance herewith or (ii) other sales or
dispositions not exceeding $100,000 in any 12 month period;

(b)      Contracts. make, enter into, execute, amend, terminate, waive, modify
or supplement any contract or agreement (including any Facility Document) on
behalf of or in the name of Owner; provided that this clause (b) shall not apply
to any contract or agreement (i) to the extent it effects a Disposition
permitted under clause (a) above or an Expenditure permitted under clause (c)
below or (ii) any change order under the EPC Contract if the aggregate cost of
the changes contemplated thereby does not exceed $100,000 and the aggregate cost
of the changes contemplated thereby and by other change orders agreed to
pursuant to this clause (ii) for the preceding 12 month period do not exceed
$200,000;

11

--------------------------------------------------------------------------------

(c)      Expenditures. make any expenditure on behalf of or in the name of Owner
(an “Expenditure”), or consent or agree to make an Expenditure; provided that
(i) this clause (c) shall not apply to an Expenditure made to a Person that is
not Operator or an Affiliate of Operator if such Expenditure does not exceed the
amount specified for such purpose in the applicable Annual O&M Budget by more
than 10% or is approved of by Owner (such approval not to be unreasonably
withheld, delayed or conditioned) and (ii) in the event of an emergency
affecting the safety of natural persons, endangering the Facility or the
property of third parties or resulting in a risk that is reasonably expected to
cause a suspension in the operation of the Facility, the Operator shall, without
approval from Owner, take all actions as may be reasonable and necessary to
prevent, avoid, or mitigate injury, damage, loss or suspension, and shall, as
soon as practicable, report any relevant injury, damage or loss, including
Operator’s response thereto, to Owner;

(d)      Other Actions. take or agree to take any other action or actions that
individually or in the aggregate could reasonably be expected to result in a
material adverse effect on Owner or the Facility;

(e)      Disputes and Settlements. settle, compromise, assign, pledge, transfer
or release, or consent to the compromise, assignment, pledge, transfer or
release of, any claim, action, suit, debt, demand or judgment against or due
(directly or indirectly, through an indemnity, reimbursement arrangement or
otherwise) by Owner, or submit any such claim, dispute or controversy to
arbitration or judicial process, or stipulate in respect thereof to a judgment,
or consent to the same; provided that Operator may, without approval from Owner,
take any such action with respect to a dispute involving, in the aggregate, less
than $100,000 (unless such dispute involves an Affiliate of Operator); or

(f)      Limitation on Transactions. engage in any other transaction on behalf
of Owner that is either not permitted pursuant to this Agreement, the LLC
Operating Agreement or the Facility Documents or not related to the Facility.

ARTICLE III

ITEMS TO BE FURNISHED BY OWNER

          SECTION 3.1      Access.

          Owner shall provide Operator with access to the Facility as may be
necessary for Operator’s performance of its obligations hereunder; provided that
if Operator needs any such access which is not available through existing
ownership interests, leases and licenses held by Owner, Operator shall notify
Owner thereof and shall take such commercially reasonable steps as shall be
required to obtain such access.

12

--------------------------------------------------------------------------------

          SECTION 3.2      Manuals and Drawings.

          Owner shall deliver to Operator copies of any and all Facility
operating and maintenance manuals, and any drawings record books and vendor
manuals, in the possession of Owner, other than any such manuals, drawings or
record books that have been provided by Operator or by the EPC Contractor
through Operator.

          SECTION 3.3      Cooperation.

          Owner shall cooperate with any reasonable request of Operator in the
performance of Services hereunder.

ARTICLE IV

REPORTING AND INSPECTION

          SECTION 4.1      Accounts and Reports.

          Operator shall furnish or cause to be furnished to Owner and each
Member the following reports:

(a)      Within 15 days after the end of each calendar month, a report, in form
and substance reasonable satisfactory to Owner, containing (i) a summary of the
operations and the financial results of operations during such month (or, prior
to the commencement of operation of the Facility, a summary of the construction
or testing progress during such month, in each case together with a comparison
to the schedule for construction and testing contemplated by the EPC Contract),
and (ii) a table of the actual O&M Costs during such month compared to the then
current Annual O&M Budget.

(b)      Within 45 days after the end of each calendar quarter, (i) an unaudited
balance sheet of Owner as at the end of such month and unaudited statements of
income and of changes in cash flow of Owner for such quarter and for the
year-to-date period ended on the last day of such quarter, in each case prepared
in accordance with GAAP consistently applied and setting forth in comparative
form Owner’s financial statements for the corresponding periods for the prior
Fiscal Year, if any. Such quarterly financial statements shall be certified on
behalf of Operator by the chief financial officer of Operator stating that, to
the best of his or her knowledge, such statements are consistent with the books
and records of Owner, have been prepared in accordance with GAAP consistently
applied (except as noted and other than as stated in the accompanying notes) and
fairly present the financial condition of Owner at the date thereof and for the
periods covered thereby, subject to changes resulting from year-end adjustments
and accruals.

(c)      Within 90 days after the end of each Fiscal Year, an audited balance
sheet of Owner as of the end of such year and audited statements of income and
of changes in cash flow of Owner for such year, including comparisons to the
prior year, prepared in

13

--------------------------------------------------------------------------------

accordance with GAAP consistently applied. Owner’s annual financial statements
shall be certified by a nationally or regionally recognized accounting firm
selected by the Owner Management Committee.

(d)      No later than 30 days prior to the start of each new Fiscal Year,
projections and a proposed budget for such new Fiscal Year, all in reasonable
detail and prepared on a monthly basis, and promptly after the preparation
thereof, any revisions to such projections.

(e)      As promptly as practicable, any notice or written assertion of
noncompliance by Owner with any Applicable Law or Facility Document which could
reasonably be expected to result in a material adverse effect on the business,
assets, condition (financial or other), results of operations or prospects of
Owner.

(f)      Any other financial or other information available as any Member shall
reasonably request.

          SECTION 4.2      Inspections.

          Owner and its Members (with the assistance of consultants, assistants
and agents as they shall deem proper) shall have full right to inspect the
Facility (including meters) and the Site at any time upon reasonable notice to
Operator, provided that the proposed time for inspection does not, in Operator’s
reasonable judgment, materially interfere with the performance of the Services
in accordance herewith, in which case the Operator shall advise as to what time
an inspection may be conducted without materially interfering with the
performance of the Services in accordance herewith. Operator agrees to cooperate
with Owner and its Members (and their consultants, assistants and agents), and
assist them in any such inspection of the Facility or Site. Operator
acknowledges that IPCo may have certain rights to inspect the Facility pursuant
to the Energy Sales Agreement, and Operator agrees to cooperate with any such
inspections.

          SECTION 4.3      Books and Records.

          Owner and its Members shall have the right to inspect Operator’s
financial accounts, books and records (including meter records) relating to the
operation of the Facility at any time upon reasonable notice, and Operator shall
retain all such information for a minimum of five years, or for such longer
period as Owner may, in writing, reasonably request.

ARTICLE V

BUDGET

          SECTION 5.1      Initial Budget.

          The Annual O&M Budget is attached to this Agreement as Exhibit B for
(i) the months in Fiscal Year 2006 from the date hereof to Fiscal Year end and
(ii) Fiscal Year 2007.

14

--------------------------------------------------------------------------------

          SECTION 5.2      Annual O&M Budget Process.

(a)      Not later than sixty (60) days prior to the beginning of each Fiscal
Year during the term hereof, commencing with Fiscal Year 2008, Operator shall
deliver to Owner a budget for such Fiscal Year (the “Proposed Budget”). The
Proposed Budget shall provide reasonable detail regarding the O&M Costs that
Operator expects to incur for each month during such Fiscal Year, including a
provision for required reserves. Such Proposed Budget shall be accompanied by
Operator’s forecast of the expected output for the Facility during each such
month (including the expected revenue associated therewith) and an indication of
any scheduled outages due to regular maintenance. Such Proposed Budget shall
also be accompanied by an estimate of O&M Costs and expected output for each of
the three Fiscal Years after the Fiscal Year to which the Proposed Budget
relates.

(b)      Not later than thirty (30) days after its receipt of a Proposed Budget,
Owner shall request a meeting of the Owner Management Committee to review such
Proposed Budget. Operator agrees to cooperate with any reasonable request of the
Owner Management Committee or any Member relating to its review of a Proposed
Budget. The Owner Management Committee may approve of a Proposed Budget as
presented or, in consultation with Operator, may approve of another budget with
respect to expected O&M Costs. The budget for any Fiscal Year, as so approved by
the Owner Management Committee, shall be the Annual O&M Budget for such Fiscal
Year; provided that if a budget is not approved by the Owner Committee for any
Fiscal Year as of the commencement of such Fiscal Year, or if the budget as so
approved does not apply to specified categories of O&M Costs, then (until a
budget, or the relevant portion thereof, for such Fiscal Year is approved by the
Owner Management Committee) the Annual O&M Budget for such Fiscal Year shall be
deemed to be the Annual O&M Budget for the preceding Fiscal Year (if no portion
of a budget was approved), or shall be deemed to include the specific categories
of O&M Costs from the preceding Annual O&M Budget (if the budget as approved did
not approve particular categories of O&M Costs), as the case may be, with each
relevant O&M Cost category being adjusted to give effect to any increases in
insurance premiums, utility charges and similar third party expenses over which
Operator has no control (but still subject to Operator’s obligations under
Section 2.4) .

(c)      From time to time during any Fiscal Year, but not more than 2 times in
any Fiscal Year (exclusive of any request for approved specific Expenditures
under Section 2.6(c)), Operator may notify Owner of proposed modifications to
specific items in the then-applicable Annual O&M Budget. Any such notice shall
include reasonable detail regarding the proposed modification and the reasons
therefore. Any such modification which is approved by the Owner Management
Committee shall be deemed to be part of the Annual O&M Budget, effective upon
such approval.

15

--------------------------------------------------------------------------------

ARTICLE VI

COMPENSATION AND REIMBURSEMENT

          SECTION 6.1      Management Fee.

(a)      Subject to the provisions of Sections 6.3 and 6.4 hereof, during the
term of this Agreement, Owner shall pay Operator a monthly fee equal to the
amount scheduled for such period on Schedule 6.1 hereto (the “Management Fee”).

(b)      If, within fifteen (15) days after the end of any calendar month, the
amount of cash available to Owner from the conduct of its business relating to
the Facility, after taking into account any amounts set aside by Owner as
operating or other reserves, shall not be sufficient to pay all costs and
expenses necessary to operate and maintain the Facility and conduct the business
and affairs of Owner related to the Facility incurred during or in respect of
such month (including all costs reimbursable, and the Management Fee payable, to
Operator hereunder in respect of such month), Operator shall defer, and Owner
shall not be required to pay currently, that portion of the Management Fee for
such month which is equal to the amount of such deficiency (a “Deferred
Amount”). The Deferred Amount shall not accrue interest. So long as any Deferred
Amount shall remain unpaid and be outstanding, (i) Owner shall not make any
distribution of cash to the Members and (ii) the amount of cash available to
Owner from the conduct of its business relating to the Facility, after taking
into account any amounts set aside by Owner as operating or other reserves, at
the end of any calendar month shall be applied as follows: first, to pay all
costs and expenses necessary to operate and maintain the Facility and conduct
the business and affairs of Owner related to the Facility incurred during or in
respect of such month, including all costs reimbursable, and the Management Fee
payable (to the extent such Management Fee is not deferred pursuant to the
second preceding sentence), to Operator hereunder in respect of such month; and,
thereafter, to pay to Operator any then outstanding Deferred Amounts in the
order in which such Deferred Amounts were incurred until such Deferred Amounts
have been paid in full. Any Deferred Amount remaining unpaid after such
application of funds shall continue to accrue and be payable until the same
shall have been paid in full in accordance with the preceding sentence.

(c)      In the event that the Facility is not “placed in service” for U.S.
Federal income tax purposes under Section 45 of the Code prior to *** (or such
later date as is required to qualify the Project for Renewable Electricity
Production Credits), the Management Fee in each period following such date, as
reflected on Schedule 6.1 hereto, will be reduced by *** percent (***%), and
Owner shall only be required to pay Operator a Management Fee for each such
affected period equal to *** percent (***%) of the amount otherwise scheduled
for such period on Schedule 6.1 hereto. On the first day of the Second
Distribution Period, the Management Fee for all periods thereafter shall revert
to the full amount scheduled for such period on Schedule 6.1 hereto.

16

--------------------------------------------------------------------------------

          SECTION 6.2      Reimbursement of O&M Costs.

          Operator shall reimburse itself for its payment of O&M Costs permitted
under this Agreement as scheduled for such period on Exhibit A hereto, in each
case out of Owner’s bank accounts established as contemplated by Section 2.2(f)
.

          SECTION 6.3      Semi-Annual Adjustments to Management Fee.

(a)      Within 60 days following the end of each of the Owner’s second Fiscal
Quarters and the end of each of the Owner’s Fiscal Years:

  (i)

The aggregate dollar amount of budgeted O&M Costs as reflected in the Annual O&M
Budget for the relevant two Fiscal Quarter period shall be subtracted from the
aggregate dollar amount of expected revenues from sales of energy produced by
the Facility for that two Fiscal Quarter period, as set forth on Schedule 6.3
hereto; the difference, which shall be a positive number, shall be called
“Expected Profit”.

        (ii)

The aggregate dollar amount of actual O&M Costs for that two Fiscal Quarter
period shall be subtracted from the actual revenues from sales of energy
produced by the Facility for that two Fiscal Quarter period; if the difference
is a positive number, the result shall be called “Actual Profit”, if the
difference is a negative number, the result shall be called “Actual Loss”.

        (iii)

The result obtained following the calculations required by paragraph (i) shall
be compared to the result obtained following the calculations required by
paragraph (ii).

(b)      In the event that, for any two Fiscal Quarter period, Actual Profit
exceeds Expected Profit, then Owner shall pay to Operator a bonus. The bonus
shall have three components and shall be calculated as follows:

  (i)

For the first *** by which the actual result exceeds the expected result, in
dollars, the first component of the bonus shall equal the product of the
difference between the actual result and the expected result, in dollars,
multiplied by *** percent (***%); plus

        (ii)

If the difference between the actual result and the expected result, in dollars,
is more than ***, the second component of the bonus shall equal the product of
the difference between the actual result and ***, in dollars, multiplied by ***
percent (***%); provided that this second component of the bonus shall in no
event exceed ***; and provided, further, that in the event that Owner intends to
enter into any amendment of or replacement for the Energy Sales Agreement as it
exists as of August 9, 2006, to allow

17

--------------------------------------------------------------------------------


 

for the sale of greater than 10 average MW per month from the Facility, Owner
shall provide Operator with advance notice of its intention, Operator shall
propose adjustments to this second bonus component to the Owner’s Management
Committee within ten (10) days of receiving such notice, and the Owner’s
Management Committee shall have agreed with Operator on adjustments to this
second bonus component prior to entering into such amendment of or replacement
for the Energy Sales Agreement; plus

        (iii)

If the difference between the actual result and the expected result, in dollars,
is more than ***, the third component of the bonus shall equal ((A) minus (B))
multiplied by (C), where (A) means the difference between the actual result and
***, in dollars, (B) means the dollar amount that constitutes the second
component of the bonus (if any), and (C) means *** percent (***%).

The bonus component set forth in clause (ii) shall be effective from the date of
this Agreement. The bonus components set forth in clauses (i) and (iii) shall
first be effective for the two Fiscal Quarter period immediately following the
four year anniversary of the Placed In Service Date (i.e., the date that is 48
months from the Placed In Service Date) and shall not be payable in respect of
any two Fiscal Quarter period prior to the four year anniversary of the Placed
In Service Date.

(c)      In the event that, for any two Fiscal Quarter period: (A) Expected
Profit exceeds Actual Profit or (B) there is Actual Loss when there was Expected
Profit, then Operator shall pay to Owner:

  (i)

if the absolute value of the difference between the actual result and the
expected result, in dollars, is less than or equal to ***, then Operator shall
pay to Owner an amount equal to the product of the absolute value of the
difference between the actual result and the expected result, in dollars,
multiplied by *** percent (***%); and

        (ii)

if the absolute value of the difference between the actual result and the
expected result, in dollars, is in excess of ***, then Operator shall pay to
Owner an amount equal to absolute value of the difference between the actual
result and the expected result, in dollars.

Clause (ii) shall be effective from the date of this Agreement; however, no
payment obligation shall arise under clause (i) before the two Fiscal Quarter
period immediately following the four year anniversary of the Placed In Service
Date (i.e., the date that is 48 months from the Placed In Service Date).

18

--------------------------------------------------------------------------------

(d)      In the event that Actual Profit equals Expected Profit, then no
additional payment shall be due.

          SECTION 6.4      Ledger Amounts.

          Notwithstanding the amount that would be payable in respect of two
Fiscal Quarter period by Operator to Owner by operation of Section 6.3(c),
Operator shall not be required to make a payment in respect of that two Fiscal
Quarter period in excess of the Management Fee for that two Fiscal Quarter
period, as determined by aggregating the monthly Management Fee payments made to
Operator in each month of that two Fiscal Quarter period as set forth on
Schedule 6.1 (the “Semi-Annual Management Fee”). If the amount that would be
payable in respect of any two Fiscal Quarter by Operator to Owner by operation
of Section 6.3(c) at the end of such two Fiscal Quarter period exceeds the
Semi-Annual Management Fee for that period, the excess amount shall be recorded
in a ledger to be maintained by the Owner and added to all other such excess
amounts for any prior periods (the “Ledger Amount”). The Ledger Amount shall be
(i) set-off against Management Fees to be paid to Operator in future periods and
(ii) set-off against any amount that would be payable by Owner to Operator in
any future period by operation of Section 6.3(b), or any combination of the
applications contemplated by clauses (i) and (ii), until the Ledger Amount is
extinguished in full.

          SECTION 6.5      Manner and Time of Payment.

(a)      If any amount due under Section 6.1, 6.2 or 6.3 is not paid within five
Business Days after the due date therefor (other than where funds sufficient to
pay such amounts are available in Owner’s bank accounts established as
contemplated by Section 2.2(f)), such amount shall accrue interest each day from
(and including) such due date to (but not including) the date on which such
amount is paid at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 days or 366 days, as the case may be) equal
to the Prime Rate plus two percent (2%).

(b)      Notwithstanding the foregoing, no amount shall be payable to Operator
under Sections 6.1, 6.2 or 6.3, and no interest shall accrue under Section
6.5(a), for so long as Operator is in default with respect to any of its
material obligations hereunder or such amount is being disputed in accordance
with Section 13.9.

          SECTION 6.6      Accounting and Audit Right.

          Operator shall keep and maintain, in accordance with GAAP consistently
applied, all necessary books, records, accounts and other documents sufficient
to accurately and completely reflect all Management Fees, bonuses, O&M Costs and
other reimbursable costs and expenses incurred pursuant to this Agreement. Such
records shall include receipts, memoranda, vouchers and accounts of every kind
and nature, as well as complete summaries and reports setting forth all
reimbursable man hours expended, payroll incurred and the monthly salary and
hourly rate of each and every employee whose payroll costs are included as costs
hereunder. Owner, any

19

--------------------------------------------------------------------------------

Member, and any representative of or firm of independent auditors retained by
Owner or any Member, shall have access, upon not less than five (5) days advance
written notice, to all such records maintained by Operator, for the purposes of
auditing and verifying such costs claimed to be due and payable hereunder. Owner
shall have the right to reproduce any such records, and Operator shall keep and
preserve all such records until the close of the calendar year that is two (2)
years from and after the year in which such costs were incurred.

ARTICLE VII

COMPLETION

          SECTION 7.1      Undertakings.

          Operator agrees to take all actions necessary or appropriate to cause
Final Completion to occur by the Final Completion Date. The foregoing obligation
of Operator shall be absolute and unconditional; provided that Owner shall not
be obligated to pay any amount pursuant to this Section 7.1 which Owner would
not be obligated to pay pursuant to Section 7.2. No amendment, invalidity,
breach or unenforceability of any of the Construction Contracts, or waiver of
rights thereunder, by any party thereto, shall affect, impair, release or
constitute a defense to any of Operator’s obligations hereunder.

          SECTION 7.2      Completion Funds.

          Operator agrees to pay to Owner an amount necessary and sufficient to
cause Final Completion to occur by the Final Completion Date, or as soon as
reasonably practicable thereafter, to the extent that the aggregate dollar
amount ultimately needed to cause Final Completion to occur, as determined by
Owner, exceeds the Budgeted Amount for Completion. Operator hereby agrees that
it has an unconditional obligation, after the Budgeted Amount for Completion has
been fully utilized, to pay any and all such amounts necessary to cause Final
Completion to occur.

ARTICLE VIII

INSURANCE

          SECTION 8.1      Liability Insurance to be Provided by Operator.

          Without limiting the generality of Section 2.2(c), during the term of
this Agreement, Operator shall maintain in effect the following insurance in the
following amounts:

20

--------------------------------------------------------------------------------


  Worker’s Compensation Statutory         Employer’s Liability $1,000,000 bodily
injury     each accident     $1,000,000 bodily injury by     disease, policy
limit     $1,000,000 bodily injury by     disease, each employee   Commercial
General $1,000,000 combined single                      Liability including:
limit per occurrence                      Contractual Liability $2,000,000 in
the aggregate                      Product/Completed Operation Liability        
               Independent Contractor Liability                        XCU
Hazards Liability           Comprehensive Automobile $1,000,000 combined single
                     Liability limit per occurrence                    
 Covering Owned, Leased or                        Rented Vehicles          
Excess Liability (Umbrella) $5,000,000 per occurrence     and in the aggregate  
      All Risk of Physical Loss or Damage Up to replacement cost        
Business Interruption Insurance Limit to be equal to one year     at
commercially reasonable     terms

          If any insurance required to be maintained by Operator hereunder
ceases to be reasonably available and commercially feasible in the commercial
insurance market, Operator shall provide written notice to Owner, accompanied by
a certificate from an independent insurance advisor of recognized national
standing, certifying that such insurance is not reasonably available and
commercially feasible in the commercial insurance market for plants of similar
type. Upon receipt of such notice, subject to Section 8.5, Operator shall use
commercially reasonable efforts to obtain other insurance which would provide
commercially feasible protection against the risk to be insured and Owner shall
not unreasonably withhold its consent to modify such requirement.

          Operator shall further contractually require its subcontractors to
carry Worker’s Compensation and appropriate Commercial General Liability
coverages during their on-site operations.

21

--------------------------------------------------------------------------------

          SECTION 8.2      Certificates.

          Upon request, Operator shall furnish certificates of insurance to
Owner evidencing the insurance required pursuant to this Article VIII.

          SECTION 8.3      Revisions and Deductibles.

          None of the policies required to be carried under this Agreement shall
be materially revised or canceled without the prior written consent of Owner.
Any deductible payable by Operator under such insurance policies shall be
reimbursed by Owner unless the loss was caused by the failure of the Operator to
perform the Services in accordance with Section 2.4 or was due to the negligence
or willful misconduct of Operator.

          SECTION 8.4      Form and Content.

          All policies, binders, or interim insurance contracts with respect to
insurance maintained by Operator pursuant to this Article VIII shall:

(a)      be placed with insurance companies acceptable to Owner;

(b)      designate Operator and Owner as additional insured’s (except for
Worker’s Compensation and Employer’s Liability insurance coverage); such
insurance will be primary and not excess or contributing in respect of any other
insurance available to Operator, Owner, or any additional insureds;

(c)      waive any right of subrogation of the insurers thereunder against Owner
or Operator and any right of the insurers to any set off or counterclaim or any
other deduction whether by attachment or otherwise, in respect of any liability
of any such person insured under such policy; and

(d)      provide that not less than thirty (30) days’ prior written notice shall
be given to all named insureds in the event of cancellation, termination or
material change in the policies whether initiated by Operator or the issuer or
underwriter of such insurance.

          SECTION 8.5      Owner May Obtain Insurance.

          In the event Operator fails to maintain the policies of insurance
required to be maintained under this Article VIII, Owner may, at its option,
provide such insurance and charge the cost thereof to Operator; provided that
such action by Owner shall not release Operator of its obligations to maintain
such insurance.

22

--------------------------------------------------------------------------------

ARTICLE IX

TERM AND TERMINATION

          SECTION 9.1      Term.

          The term of this Agreement shall commence on the Effective Date and
shall terminate upon the earlier of (i) August 9, 2028, and (ii) mutual
agreement of Owner and Operator (the “Term”).

          SECTION 9.2      Termination by Owner.

          Owner may terminate this Agreement as follows (in each case without
prejudice to any other right it may have resulting from any breach or default
hereunder by Operator):

(a)      Owner may terminate this Agreement upon notice to Operator in the event
(i) of the Bankruptcy of Operator, (ii) that Operator Parent (a) fails to comply
with or perform any agreement or obligation under the Operator Parent Guarantee
and any applicable grace period has elapsed or (b) disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, the
Operator Parent Guarantee, (iii) that the Operator Parent Guarantee expires, is
terminated or fails and ceases to be in full force and effect (other than in
accordance with its terms) prior to the stated Term of this Agreement and
satisfaction of all obligations of the Operator under this Agreement or (iv)
that a representation made or repeated, or deemed to be made or repeated by
Operator Parent in the Operator Parent Guarantee proves to have been incorrect
or misleading in any material respect when made or repeated, or deemed to have
been made or repeated.

(b)      Owner may terminate this Agreement upon five days’ prior notice to
Operator if Operator: (i) fails to comply with the performance standards set
forth in the first sentence of Section 2.4 of this Agreement; (ii) fails to make
prompt payment to the EPC Contractor or to any subcontractor for equipment,
supplies or labor, (iii) defaults in any material obligation under this
Agreement and fails to cure such default within thirty (30) days of receipt of
notice thereof from Owner); provided that if such default does not involve
solely the payment of money and can be cured within an additional 60 days, then
so long as Operator is diligently pursuing such cure and such default does not
create any material risk of injury to natural persons or property, such
additional 60-day period, or (iv) Operator Parent ceases to be a Member,
Operator ceases to be a wholly-owned subsidiary of Operator Parent or the
guarantee of Operator’s obligations provided by Operator Parent on the date
hereof ceases to be in full force and effect.

(c)      Owner may terminate this Agreement upon thirty days’ prior notice to
Operator, in the event (i) Owner (or Operator, on behalf of Owner) sells,
transfers, conveys, or otherwise disposes of all or substantially all of the
Facility or (ii) the Energy Sales Agreement is terminated prior to its stated
expiration date and not immediately replaced.

23

--------------------------------------------------------------------------------

          SECTION 9.3      Termination by Operator.

          Operator may terminate this Agreement as follows (in each case without
prejudice to any other right it may have resulting from any breach or default
hereunder by Owner):

(a)      Operator may terminate this Agreement upon ten business days’ prior
notice to Owner if Owner: defaults in any material obligation under this
Agreement and fails to cure such default within thirty (30) days of receipt of
written notice thereof from Operator; provided that if such default does not
involve solely the payment of money and can be cured within an additional 60
days, then so long as Owner is diligently pursuing such cure, such additional
60-day period.

(b)      Operator may terminate this Agreement upon ninety (90) days’ prior
notice to Owner in the event that Operator Parent ceases to be a Member (other
than as a result of any voluntary transfer by Operator Parent under the LLC
Operating Agreement).

          SECTION 9.4      Rights Upon Termination.

(a)      Upon any expiration or termination of this Agreement:

  (i)

Operator shall deliver all Facility materials and documents to Owner in
accordance with Section 13.12, and shall cooperate with Owner and any entity
engaged by Owner in replacement of Operator in the transfer of the operations of
the Facility to Owner or a new operator of the Facility designated by Owner.
Without limiting the foregoing, Operator shall train personnel of Owner or the
new operator to operate the Facility and provide Owner and the new operator with
information, data and assistance necessary for the safe and efficient operation
and maintenance of the Facility (including the Operating Procedures, the prior
operating history of the Facility and other details relevant to the management
of the Facility); provided that Operator shall not have to undertake such
training for more than ninety (90) days and, during such period, Operator shall
be entitled to half of all Management Fees it would have been entitled to had
this Agreement not been terminated. Operator shall leave the Facility with a
full inventory of Spare Parts (located at the Site) and in good operating
condition, normal wear and tear excepted. Operator shall maintain insurance in
accordance with the terms of this Agreement until the date Operator vacates the
Facility; provided that Operator shall not terminate or cancel any such
insurance without providing thirty (30) days advance notice of such termination
or cancellation to Owner. Operator shall execute all documents and take all
other reasonable steps requested by Owner which may be required to assign to and
vest in Owner all rights, benefits, interests and titles in connection with such
contracts or obligations.

24

--------------------------------------------------------------------------------


  (ii)

Operator shall provide Owner with the non-exclusive right to continue to use any
and all patented and/or proprietary information of Operator that Owner
reasonably deems necessary to perform the Services. Furthermore, Owner shall
have the right to take possession of all of the equipment and supplies located
at the Facility for the purposes of performing the Services and may employ any
other person, firm, corporation or other entity to perform the Services by
whatever method provided herein.

        (iii)

Operator shall, at Owner’s request and at Owner’s expense, assist Owner in
preparing an inventory of all material, equipment, Spare Parts and supplies in
use or in storage at the Facility; assign to Owner all subcontracts and other
contractual agreements as may be designated by Owner; and remove from the Site
all such equipment, supplies, and rubbish as Owner may reasonably request.

        (iv)

In the event of any termination, Owner shall pay all amounts then due to
Operator, including fees, bonuses and any unreimbursed O&M costs advanced by
Operator then due. Notwithstanding the foregoing, Owner shall have the right to
set off any amounts Operator owes to Owner in making such payment.

(b)      Expiration or termination of this Agreement shall not relieve any party
hereto of liability which has accrued or arisen prior to the date of such
expiration or termination.

          SECTION 9.5      Suspension of Services.

          Owner by written notice may require Operator to suspend all or a
portion of the Services for a specified period of time. During such suspension,
Owner will not seek to replace Operator or hire any other party to provide
services without Operator’s consent. In the event any Services are suspended by
Owner or by an event of Force Majeure, Operator shall be relieved of any
obligations hereunder, to the extent such obligations are affected by such
suspension. During the period of suspension or Event of Force Majeure, Operator
shall minimize expenditures to control costs and activities of Operator during
the suspension or Event of Force Majeure.

ARTICLE X

INDEMNIFICATION

          SECTION 10.1      By Operator.

          Operator shall indemnify, defend and hold harmless Owner and the
Members, and all of their respective officers, directors, employees, agents and
representatives, and their Affiliates (other than any Affiliate of Operator),
from and against any and all Indemnifiable Expenses arising out of or resulting
from (i) the gross negligence or willful misconduct of Operator or any

25

--------------------------------------------------------------------------------

contractor or subcontractor retained by it, or any its officers, directors,
agents, employees or personnel of any of them, or (ii) a breach of this
Agreement by Operator.

          SECTION 10.2      By Owner.

          Owner shall indemnify, defend and hold harmless Operator, its
Affiliates and all of their respective officers, directors, employees, agents,
partners, shareholders and representatives from and against any and all
Indemnifiable Expenses arising out of or resulting from the development,
construction, operation and management of the Facility; except to the extent
such Indemnifiable Expenses arise out of or result from Operator’s gross
negligence, willful misconduct or breach of this Agreement.

          SECTION 10.3      Indemnification Notices.

          Whenever a party entitled to indemnification under Section 10.1 or
10.2 of this Agreement (an “Indemnitee”) shall learn of a claim which, if
allowed (whether voluntarily or by a judicial or quasi-judicial tribunal or
agency), would entitle such Indemnitee to indemnification under Section 9.1 or
9.2 of this Agreement, before paying the same or agreeing thereto, the
Indemnitee shall promptly notify the party required to pay such indemnification
(the “Indemnitor”) in writing of all material facts within the Indemnitee’s
knowledge with respect to such claim and the amount thereof; provided that the
Indemnitee’s right to indemnification shall be diminished by the failure to give
prompt notice only to the extent that the Indemnitee’s failure to give such
notice was prejudicial to the interests of the Indemnitor. If, prior to the
expiration of twenty (20) days from the giving of such notice, the Indemnitor
shall request, in writing, that such claim not be paid, the Indemnitee shall not
pay the same, provided that the Indemnitor proceeds promptly to settle or
litigate, in good faith, such claim. The Indemnitee shall have the right to
participate in any such negotiation, settlement or litigation; provided that if
any such claim to which such negotiation, settlement or litigation relates
involves amounts in excess of the limitation on liability set forth in Section
9.1, then the Indemnitor shall not settle or compromise such claim unless
approved by the Indemnitee. The Indemnitee shall not be required to refrain from
paying any claim which has matured by a court judgment or decree, unless an
appeal is duly taken therefrom and execution thereof has been stayed, nor shall
it be required to refrain from paying any claim where the delay to pay such
claim would result in the foreclosure of a lien upon any of the property of the
Indemnitee, or where any delay in payment would cause the Indemnitee an economic
loss, unless the Indemnitor shall have agreed to compensate the Indemnitee for
such loss.

          SECTION 10.4      Limitations of Liability.

          Notwithstanding any provision in this Agreement to the contrary,
neither party, nor their respective Affiliates, nor any of their respective
officers, directors, employees, agents, shareholders, partners or
representatives, shall have any liability in tort, contract or otherwise to any
other party or its Affiliates for (i) any consequential or indirect loss or
damage, including loss of revenues, loss of profits, cost of capital, loss of
goodwill, increased operating costs or (ii)

26

--------------------------------------------------------------------------------

any other special, punitive or incidental damages whatsoever arising out of or
resulting from this Agreement.

ARTICLE XI

EVENT OF FORCE MAJEURE

          Neither party shall be considered in default in the performance of its
obligations under this Agreement to the extent that the performance of any such
obligation is prevented or delayed by any Force Majeure. The party claiming
Force Majeure shall give written notice to the other party of any Force Majeure
within a reasonable period of time not to exceed ten (10) days after the party
claiming the Force Majeure has knowledge of such event. Such notice shall
specify the length of interruption of performance of obligations expected to be
occasioned by such event and any additional costs expected to be incurred by
Operator by reason of such event and shall substantiate the same to the
reasonable satisfaction of Owner. The party claiming Force Majeure shall provide
the other party with periodic supplemental notices during the period that the
Force Majeure continues. Such supplemental notices shall keep the other party
informed of any change, development, progress or other relevant information
concerning the Force Majeure event. The party claiming Force Majeure shall use
diligent and prudent efforts to avoid and minimize the effects of such Force
Majeure, but Operator shall not be required to subcontract the Services or to
work additional hours for which premium time is payable or to schedule
additional work shifts if such contracting, additional hours or additional
shifts would not have been required prior to the occurrence of such Force
Majeure. Notwithstanding the foregoing, Operator shall take such action if Owner
shall agree to pay all reasonable applicable additional charges with respect
thereto (less any insurance proceeds received by Operator in respect thereof)
and the Services directed to be performed are not prohibited by any applicable
labor contract or law.

ARTICLE XII

CONFIDENTIALITY

          SECTION 12.1      Confidential Information.

          Each Party agrees (on behalf of itself and each of its Affiliates,
members, directors, officers, employees and representatives) that, except as may
otherwise be agreed by the Party disclosing Confidential Information, the Party
receiving Confidential Information will hold in complete confidence, in
accordance with its customary procedures for handling confidential information
and in accordance with safe and sound practices, and not disclose it to any
other Person; provided, that the receiving Party may disclose Confidential
Information:

(a)      to those of its and its Affiliates’ officers, directors, employees,
counsel, auditors, accountants, examiners, consultants, advisors and sources of
financing who need to know such Confidential Information for the purpose of
discussing, advising with respect to or

27



--------------------------------------------------------------------------------



evaluating the Project, the Owner (or any member thereof) or the Operator or an
investment in the Project, the Owner (or any member thereof) or the Operator (it
being understood and agreed that the receiving Party shall have advised such
persons of their obligations concerning the confidentiality of all client
affairs and information and shall instruct such persons to maintain the
confidentiality of such Confidential Information);

(b)      as may be required by a rule or other requirement of a securities
regulator, a stock exchange or a self-regulatory organization;

(c)      in or pursuant to any offering statement or similar document provided
to purchasers or potential purchasers of any direct or indirect ownership
interests in the Owner (or any member thereof) or the Operator;

(d)      in an action or proceeding brought in pursuit of its rights or in the
exercise of its remedies under this Agreement or any other Facility Document;

(e)      to any rating agency or potential lender to the Owner (or any member
thereof) or the Operator;

(f)      to any provider or potential provider of hedging or risk management in
connection with any transaction related to the transactions contemplated by the
Facility Documents; and

(g)      as requested or required in connection with a judicial, administrative
or regulatory proceeding in which a Party or a partner, officer, member,
director, employee or Affiliate thereof is involved, pursuant to a court order
or subpoena or regulatory or government inquiry or demand or as otherwise by law
or regulation.

In the event that the receiving Party receives a request to disclose any
Confidential Information under clause (g) in the prior sentence, it will (i)
promptly notify the disclosing Party thereof (to the extent permitted by law or
regulation and reasonably practicable) so that the disclosing Party may seek a
protective order or otherwise seek to resist or narrow such request and (ii) if
the receiving Party is nonetheless required to make such disclosure or if it is
advised by its counsel that such disclosure is necessary, it will take
reasonable steps, at disclosing Party’s request and expense, to attempt to
obtain or help the disclosing Party obtain an order or other reliable assurance
that confidential treatment will be accorded to such portion of the disclosed
information.

          SECTION 12.2      Consultation.

          Each Party agrees to consult with the other Party before issuing any
press release or otherwise making any public or press statement with respect to
this Agreement, the transactions contemplated hereby and the Facility and the
Site and, except as may be necessary for such Party or any of its Affiliates to
comply with the requirements of Applicable Law or of any stock exchange or
self-regulatory organization, agrees not to issue any such press release or make
any

28

--------------------------------------------------------------------------------

such public or press statement without the prior written approval of the other
Party, which shall not be unreasonably withheld; provided, that written approval
shall be deemed to be given by any Party that fails to respond within five days
of receiving the notice of intention from a Party to issue a press release or
make any public or press statement with respect to this Agreement, the
transactions contemplated hereby and the Facility and the Site.

          SECTION 12.3      Tax Treatment and Structure.

          Notwithstanding anything herein to the contrary, any Party (and any
owner, member, partner, director, officer, employee, agent, representative,
adviser of any Party, and any Affiliate of the foregoing) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure; provided, that any such
information relating to the U.S. federal income tax treatment or tax structure
shall remain subject to the provisions of this Article XII (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable any
Person to comply with applicable securities laws. For this purpose, “tax
treatment” means U.S. federal income tax treatment and “tax structure” is
limited to any facts relevant to the U.S. federal income tax treatment of the
transactions.

          SECTION 12.4      Securities Offering.

          Notwithstanding any of the foregoing in this Article XII, in
connection with any offering of securities by Owner or Operator or an Affiliate
thereof (the “Issuer”), in which Goldman, Sachs & Co. or an Affiliate thereof
(the “GS Entity”) is involved as underwriter, dealer, agent or other similar
participant, nothing in this agreement shall (i) prevent either the Issuer or
the GS Entity from complying with all applicable disclosure laws, regulations
and principles in connection with such offering or sale of securities, (ii)
restrict the ability of the GS Entity to consider information for due diligence
purposes or to share information with other underwriters participating in such
offering or sale of securities, (iii) prevent the GS Entity from retaining
documents or other information in connection with due diligence or (iv) prevent
the GS Entity from using any such documents or other information in
investigating or defending itself against claims made or threatened by
purchasers, regulatory authorities or others in connection with such an offering
or sale of securities.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

          SECTION 13.1      Representations and Warranties.

          Each party, as and to the extent specified below, makes the following
representations and warranties, as of the Effective Date, to the other party:

29

--------------------------------------------------------------------------------

(a)      Corporate Status and Authorization. Such party is validly formed,
existing and in good standing under the laws of the jurisdiction of its
organization. Such party has all necessary power and authority to enter into and
perform its obligations under this Agreement.

(b)      Authorization. The execution, delivery and performance by such party of
this Agreement, and the consummation of the transactions contemplated hereby,
have been authorized by all necessary corporate action on the part of such party
and do not require any authorization or approval of any director, officer,
member or Owner of such party that has not been given or obtained.

(c)      Validity. This Agreement has been duly executed and delivered by such
party and constitutes the valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally and by
general principles of equity.

(d)      No Conflict. The execution and delivery of this Agreement and the
performance by such party in accordance with its terms do not and will not:

          (i)      violate or conflict with the constitutive documents of such
party;

          (ii)      violate or conflict with any Applicable Law or any order,
decree, judgment, consent, license, permit or other approval of any court or
other Governmental Authority which is binding on such party or the property of
such party; or

          (iii)      violate, result in a default under or result in the
termination, acceleration or mandatory prepayment of (with or without the giving
of notice, the passage of time or both) any obligation under any contract or
indebtedness to which such party is a party or, by which such party or any of
its properties are bound.

          SECTION 13.2      Relationship of Parties.

          Operator shall be an independent contractor with respect to the
performance of the Services hereunder. Nothing in this Agreement shall be
construed to create between the parties an association, trust, partnership,
joint venture or similar business association or relationship, or impose any
trust or partnership or similar duty on any party. In no event shall any party
represent to any other Person that any such association, trust, partnership,
joint venture or similar business association or relationship has been formed.
Except as expressly provided herein, nothing in this Agreement shall be
construed so as to make any party an agent of the other party, and no agent or
representative of either party has or shall have the authority to make, and the
parties shall not be bound by or be liable for, any statement, representation,
promise, agreement or other binding commitment of any kind on behalf of any
other party.

30

--------------------------------------------------------------------------------

          SECTION 13.3      Amendments.

          No amendment, modification or other variation of any of the terms of
this Agreement will be effective unless it is made or confirmed in writing and
signed by or on behalf of each of the parties. Any waiver by any party of any
right under this Agreement or of any failure to perform or breach hereof by any
other party shall be in writing and signed by the waiving party. No such waiver
shall be construed as a waiver of any continuing or succeeding breach of any
provision of this Agreement, a waiver or modification of such provision itself,
or a waiver or modification of any right under this Agreement, unless the
instrument constituting the waiver so states. Any amendment, modification or
variation of this Agreement on behalf of Owner shall not be effective under this
Agreement unless approved by the Owner Management Committee.

          SECTION 13.4      No Waiver.

          Failure of any party at any time to require another party’s
performance of any obligation under this Agreement shall not affect the right of
any party to require performance of that or any other obligation hereunder at
any other time. No delay or forbearance of any party in exercising any right or
remedy under this Agreement shall affect the ability of that party subsequently
to exercise such right or to pursue any remedy, nor shall such delay or
forbearance constitute a waiver of any other right or remedy.

          SECTION 13.5      Counterparts.

          This Agreement shall become legally binding when both parties sign and
deliver any one or more copies of this Agreement, each of which shall be deemed
an original and all of which together shall constitute one and the same
agreement.

          SECTION 13.6      Assignment and Subcontracting.

(a)      Assignment. Operator shall not assign all or any part of its interest
in this Agreement without the prior written consent of Owner.

(b)      Subcontractors. Operator shall have the right to have any of the
Services performed by subcontractors pursuant to written subcontracts between
Operator and such subcontractors with respect to the Services to be performed
hereunder. Notwithstanding the foregoing, Operator shall not subcontract the day
to day control of the operation or maintenance of the Facility without the prior
written consent of Owner. No subcontractor is intended to be nor shall be deemed
a third-party beneficiary of this Agreement. Operator shall cause to be
assignable to Owner all subcontracts entered into by Operator with
subcontractors that obligate Operator to make aggregate expenditures in respect
thereof in excess of $20,000 in any calendar year. Operator guarantees
compliance by its subcontractors (except any subcontractors who are responsible
for performing warranty work on equipment used in the Facility) with the terms
and conditions of this Agreement

31

--------------------------------------------------------------------------------

to the same extent as if the services to be performed by such subcontractor were
performed by Operator’s own employees.

          SECTION 13.7      Notices.

(a)      Any notice to be given under this Agreement shall be in writing. A
notice may be delivered personally to a party or sent by pre-paid letter or
facsimile transmission to the address or relevant number given below or to such
other address or facsimile as may be notified from time to time:

If to Owner:

  Name: Raft River Energy I, LLC   Address: 1509 Tyrell Lane, Suite B     Boise,
Idaho 83706         Attention: President   Tel. No.: (208) 424-1027   Fax No.:
(208) 424-1030

with a copy to each Member at its address provided for in the LLC Operating
Agreement.

  If to Operator:           Name: U.S. Geothermal Services, LLC   Address: 1509
Tyrell Lane, Suite B     Boise, Idaho 83706         Attention: President   Tel.
No.: (208) 424-1027   Fax No.: (208) 424-1030

          (b)      A notice shall be deemed to have been served: (i) if
personally delivered, at the time of delivery; (ii) if mailed, two working days
after the envelope containing the notice was delivered into the custody of the
postal authorities; and if communicated by facsimile transmission, at the time
of the transmission; except that where, in the case of personal delivery to an
address or transmission by facsimile, delivery or transmission occurs after 4:00
p.m. (EST) on a Business Day or on a day which is not a Business Day in the
place of receipt, service shall be deemed to occur at 9:00 p.m. (EST) on the
next following Business Day in that place, and for this purpose.

          (c)      In proving service, it shall be sufficient to prove that
personal delivery was made or that the envelope containing the notice was
properly addressed and delivered into the custody of postal authorities,
authorized to accept the same, or if sent by facsimile, by receipt of

32

--------------------------------------------------------------------------------

automatic confirmation of transmission or answerback; provided that a notice
shall not be deemed to be served if communicated by facsimile transmission which
is not legible in all material respects; provided, further, that such
transmission shall be deemed to be served as of the end of the next Business Day
following the transmission if a request for retransmission is not made before
the end of the next Business Day following the transmission.

          SECTION 13.8      Governing Law.

          This Agreement will be governed by and construed in accordance with
the laws of the State of New York (including Section 5-1401 of the New York
General Obligations Law), but excluding, to the greatest extent a New York Court
would permit, any rule of law that would cause the application of the laws of
any jurisdiction other than the State of New York.

          SECTION 13.9      Resolution of Disputes.

          Owner and Operator desire that this Agreement operate between them
fairly and reasonably. If during the term of this Agreement a dispute arises
between Owner and Operator, or a question of interpretation arises hereunder,
then Owner and Operator shall promptly confer and exert their best efforts in
good faith to reach a reasonable and equitable resolution of the issue. Any
dispute the parties are unable to settle within thirty (30) days after notice
from one party to the other party that a dispute exists, or such longer time as
the parties may mutually agree, will be submitted to non-binding mediation. The
parties shall then select a qualified individual to mediate the dispute, and the
selected mediator, in consultation with the parties, shall establish the date
of, and procedures with respect to, the mediation. In the event the parties are
unable to agree upon the selection of a person to serve as mediator within ten
(10) days after the dispute is submitted to mediation procedures, each party
shall, within ten (10) days thereafter, identify a person such party believes
has the qualifications and experience to mediate a dispute of the nature of the
dispute in question, and the persons so identified by the parties shall select
the mediator. The parties shall then proceed expeditiously with the mediation of
the dispute. In the event the dispute is not resolved by mediation, the parties
shall have the right to pursue any legal remedies available to them. Unless
otherwise agreed in writing, Operator shall continue to provide the Services,
and the parties shall continue to make payments, in accordance with this
Agreement during any dispute under this Agreement.

          SECTION 13.10      Survival.

          Notwithstanding anything to the contrary in this Agreement, expiration
or termination of this Agreement shall be without prejudice to any liability or
obligation of any party arising on or prior to the date of such expiration or
termination, which liabilities and obligations shall expressly survive
expiration or termination of this Agreement. In addition, the provisions set
forth in Articles IX, X, XII and XIII shall survive the expiration or
termination of this Agreement.

33

--------------------------------------------------------------------------------

          SECTION 13.11      Partial Invalidity.

          The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of its other provisions.
Following a determination by a court of competent jurisdiction that any
provision of this Agreement is invalid or unenforceable, the parties shall
negotiate in good faith new provisions that, as far as legally possible, most
nearly reflect the intent of the parties originally expressed herein and that
restore this Agreement as nearly as possible to its original intent and effect.

          SECTION 13.12      Documents.

          All Facility materials and documents prepared or developed for Owner
by Operator or its Affiliates, employees, or representatives in connection with
the performance of the Services, including all records, documents, reports,
files, and accounts, together with any materials and documents furnished to
Operator by Owner, shall be delivered to Owner immediately or as soon as
practicable at Owner’s principal place of business upon expiration or
termination of this Agreement; provided that Operator may retain copies for its
own files. If Operator wishes to dispose of any such materials and documents
prior to the expiration or termination of this Agreement, Operator shall so
advise Owner, and if Owner objects to such disposal it shall so notify Operator
and shall designate to Operator a place for delivery of such materials and
documents to Owner.

          SECTION 13.13      Not For Benefit of Third Parties.

          Except as otherwise expressly provided herein or in any consent to
assignment as contemplated by Section 13.6, this Agreement and each and every
provision thereof is for the exclusive benefit of Owner and Operator, and their
respective successors and permitted assigns, and is not for the benefit of any
third party.

          SECTION 13.14      Cooperation and Further Assurances.

          The parties shall cooperate with each other with respect to the
subject matter of and activities contemplated by this Agreement, and each party
shall take such further actions and execute such further instruments or
documents as any other party reasonably shall request from time to time to
implement the purposes of this Agreement.

          SECTION 13.15      Headings.

          The headings of this Agreement are for reference only and shall not be
deemed to form part of the text or be used in the construction or interpretation
of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

34

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the representatives of the parties have executed
this Agreement as of date set forth above.

  RAFT RIVER ENERGY I LLC         By: /s/ Daniel Kunz      Name: Daniel Kunz   
  Title: President                     U.S. GEOTHERMAL SERVICES, LLC         By:
 /s/ Daniel Kunz      Name: Daniel Kunz      Title: President


--------------------------------------------------------------------------------

EXHIBIT A
REIMBURSABLE O&M COSTS

                    The following costs and expenses incurred by Operator shall
be reimbursable by Owner in accordance with Section 6.2 of this Agreement and in
accordance with the budget for the applicable Fiscal Year and, after the Placed
in Service Date, the operating plan.

                   Part 1. Costs and related expenses reasonably incurred by
Operator in the development, construction, operation and maintenance of the
Facility, as the case may be, and in accordance with its established personnel
policies, including salaries and wages of the personnel engaged in the
performance of or in support of the Services, plus the actual rate for payroll
additives to cover all employee benefits and allowances for vacation, sick
leave, holiday, employee insurance and social and retirement benefits, all
payroll taxes, premiums for insurance, worker’s compensation and employer’s
liability insurance, and all other insurance premiums measured by payroll costs,
and other contributions and benefits imposed by any applicable law or
regulation.

                   Part 2. All other direct costs reasonably incurred in the
performance of the Services, including, but not limited to, such costs as:

(i)

costs incurred for travel and subsistence of personnel engaged in performance of
the Services;

    (ii)

costs of all materials, supplies, equipment, temporary facilities and hand tools
not owned by the workers, used or consumed in the performance of the Services
and remaining the property of Operator;

    (iii)

costs of all materials, supplies, and equipment incorporated and utilized in the
Facility;

    (iv)

reproduction costs and the cost of computer time, including relaxed operator
time, and the use of standard programs at standard rates (all other computer
programming or outside computer related services to be provided at actual cost);

    (v)

minor expenses such as telegrams, long distance telephone calls, telephone
service, and similar petty cash items;

    (vi)

sales, use or similar taxes related to the Facility or the performance of the
obligations hereunder imposed by any governmental authority;

    (vii)

losses and expenses, not compensated by insurance or otherwise, incurred by
Operator in connection with the performance of the Services hereunder; provided

Exhibit A-1

--------------------------------------------------------------------------------


that Owner shall bear no obligation to reimburse Operator for losses and
expenses resulting from the negligence or misconduct of Operator;

    (viii)

costs and expenses of attorneys, accountants and other professionals;

    (ix)

costs of any and all insurance required by this Agreement;

    (x)

royalties payable by Owner, as lessee, under geothermal leases necessary to the
operation of the Facility; and

    (xi)

any and all other direct costs and expenses not specifically set forth herein
incurred incidental to the performance of the Services.

Exhibit A-2

--------------------------------------------------------------------------------

EXHIBIT B
ANNUAL O&M BUDGET FOR
SHORT FISCAL YEAR AND
FISCAL YEAR ONE

[rs.jpg]


Exhibit B-1

--------------------------------------------------------------------------------

EXHIBIT C
PRO FORMA O&M
BUDGET FOR FISCAL YEARS 2008-2028

Quarter Ending Projected Expenses August 31, 2006 *** November 30, 2006 ***
February 28, 2007 *** May 31, 2007 *** August 31, 2007 *** November 30, 2007 ***
February 29, 2008 *** May 31, 2008 *** August 31, 2008 *** November 30, 2008 ***
February 28, 2009 *** May 31, 2009 *** August 31, 2009 *** November 30, 2009 ***
February 28, 2010 *** May 31, 2010 *** August 31, 2010 *** November 30, 2010 ***
February 28, 2011 *** May 31, 2011 *** August 31, 2011 *** November 30, 2011 ***
February 29, 2012 *** May 31, 2012 *** August 31, 2012 *** November 30, 2012 ***
February 28, 2013 *** May 31, 2013 *** August 31, 2013 *** November 30, 2013 ***
February 28, 2014 *** May 31, 2014 *** August 31, 2014 *** November 30, 2014 ***
February 28, 2015 *** May 31, 2015 *** August 31, 2015 *** November 30, 2015 ***
February 29, 2016 *** May 31, 2016 *** August 31, 2016 ***

Exhibit C-1

--------------------------------------------------------------------------------


Quarter Ending Projected Expenses November 30, 2016 *** February 28, 2017 ***
May 31, 2017 *** August 31, 2017 *** November 30, 2017 *** February 28, 2018 ***
May 31, 2018 *** August 31, 2018 *** November 30, 2018 *** February 28, 2019 ***
May 31, 2019 *** August 31, 2019 *** November 30, 2019 *** February 29, 2020 ***
May 31, 2020 *** August 31, 2020 *** November 30, 2020 *** February 28, 2021 ***
May 31, 2021 *** August 31, 2021 *** November 30, 2021 *** February 28, 2022 ***
May 31, 2022 *** August 31, 2022 *** November 30, 2022 *** February 28, 2023 ***
May 31, 2023 *** August 31, 2023 *** November 30, 2023 *** February 29, 2024 ***
May 31, 2024 *** August 31, 2024 *** November 30, 2024 *** February 28, 2025 ***
May 31, 2025 *** August 31, 2025 *** November 30, 2025 *** February 28, 2026 ***
May 31, 2026 *** August 31, 2026 *** November 30, 2026 *** February 28, 2027 ***
May 31, 2027 *** August 31, 2027 *** November 30, 2027 ***

Exhibit C-2

--------------------------------------------------------------------------------

EXHIBIT D MAP OF SITE

[map.jpg]


Exhibit D-1

--------------------------------------------------------------------------------

SCHEDULE 6.1
MANAGEMENT FEE

Quarter Ending Scheduled Management O&M Fee August 31, 2006 *** November 30,
2006 *** February 28, 2007 *** May 31, 2007 *** August 31, 2007 *** November 30,
2007 *** February 29, 2008 *** May 31, 2008 *** August 31, 2008 *** November 30,
2008 *** February 28, 2009 *** May 31, 2009 *** August 31, 2009 *** November 30,
2009 *** February 28, 2010 *** May 31, 2010 *** August 31, 2010 *** November 30,
2010 *** February 28, 2011 *** May 31, 2011 *** August 31, 2011 *** November 30,
2011 *** February 29, 2012 *** May 31, 2012 *** August 31, 2012 *** November 30,
2012 *** February 28, 2013 *** May 31, 2013 *** August 31, 2013 *** November 30,
2013 *** February 28, 2014 *** May 31, 2014 *** August 31, 2014 *** November 30,
2014 *** February 28, 2015 *** May 31, 2015 *** August 31, 2015 *** November 30,
2015 *** February 29, 2016 *** May 31, 2016 *** August 31, 2016 ***

Schedule 6.1 -1

--------------------------------------------------------------------------------


Quarter Ending Scheduled Management O&M Fee November 30, 2016 *** February 28,
2017 *** May 31, 2017 *** August 31, 2017 *** November 30, 2017 *** February 28,
2018 *** May 31, 2018 *** August 31, 2018 *** November 30, 2018 *** February 28,
2019 *** May 31, 2019 *** August 31, 2019 *** November 30, 2019 *** February 29,
2020 *** May 31, 2020 *** August 31, 2020 *** November 30, 2020 *** February 28,
2021 *** May 31, 2021 *** August 31, 2021 *** November 30, 2021 *** February 28,
2022 *** May 31, 2022 *** August 31, 2022 *** November 30, 2022 *** February 28,
2023 *** May 31, 2023 *** August 31, 2023 *** November 30, 2023 *** February 29,
2024 *** May 31, 2024 *** August 31, 2024 *** November 30, 2024 *** February 28,
2025 *** May 31, 2025 *** August 31, 2025 *** November 30, 2025 *** February 28,
2026 *** May 31, 2026 *** August 31, 2026 *** November 30, 2026 *** February 28,
2027 *** May 31, 2027 *** August 31, 2027 *** November 30, 2027 ***

Schedule 6.1 -2

--------------------------------------------------------------------------------

SCHEDULE 6.3
PROJECTED REVENUES

Quarter Ending Projected Revenues August 31, 2006 *** November 30, 2006 ***
February 28, 2007 *** May 31, 2007 *** August 31, 2007 *** November 30, 2007 ***
February 29, 2008 *** May 31, 2008 *** August 31, 2008 *** November 30, 2008 ***
February 28, 2009 *** May 31, 2009 *** August 31, 2009 *** November 30, 2009 ***
February 28, 2010 *** May 31, 2010 *** August 31, 2010 *** November 30, 2010 ***
February 28, 2011 *** May 31, 2011 *** August 31, 2011 *** November 30, 2011 ***
February 29, 2012 *** May 31, 2012 *** August 31, 2012 *** November 30, 2012 ***
February 28, 2013 *** May 31, 2013 *** August 31, 2013 *** November 30, 2013 ***
February 28, 2014 *** May 31, 2014 *** August 31, 2014 *** November 30, 2014 ***
February 28, 2015 *** May 31, 2015 *** August 31, 2015 *** November 30, 2015 ***
February 29, 2016 *** May 31, 2016 *** August 31, 2016 ***

Schedule 6.3 -1

--------------------------------------------------------------------------------


Quarter Ending Projected Revenues November 30, 2016 *** February 28, 2017 ***
May 31, 2017 *** August 31, 2017 *** November 30, 2017 *** February 28, 2018 ***
May 31, 2018 *** August 31, 2018 *** November 30, 2018 *** February 28, 2019 ***
May 31, 2019 *** August 31, 2019 *** November 30, 2019 *** February 29, 2020 ***
May 31, 2020 *** August 31, 2020 *** November 30, 2020 *** February 28, 2021 ***
May 31, 2021 *** August 31, 2021 *** November 30, 2021 *** February 28, 2022 ***
May 31, 2022 *** August 31, 2022 *** November 30, 2022 *** February 28, 2023 ***
May 31, 2023 *** August 31, 2023 *** November 30, 2023 *** February 29, 2024 ***
May 31, 2024 *** August 31, 2024 *** November 30, 2024 *** February 28, 2025 ***
May 31, 2025 *** August 31, 2025 *** November 30, 2025 *** February 28, 2026 ***
May 31, 2026 *** August 31, 2026 *** November 30, 2026 *** February 28, 2027 ***
May 31, 2027 *** August 31, 2027 *** November 30, 2027 ***

Schedule 6.3 -2

--------------------------------------------------------------------------------